UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1335



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG COUNTY SHERIFF’S DEPARTMENT,

                                               Defendant - Appellee,
          and


LEXINGTON COUNTY SHERIFF’S DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-03-4072-5)


Submitted:   October 15, 2004            Decided:   November 17, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Curlee Sherman seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

The   district   court   referred   this    case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Sherman that failure

to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Sherman failed to object to

the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         Sherman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED


                                    - 2 -